Exhibit 10.41

 



LOAN AGREEMENT

by and between

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY

and

MIDDLESEX WATER COMPANY

 

Dated as of November 1, 2012

 

 



Subject to the “Reserved Rights”, as defined in the Indenture of Trust dated as
of the date hereof between the New Jersey Economic Development Authority (the
“Authority”) and Deutsche Bank National Trust Company (the “Trustee”), as
trustee therein (the “Indenture”), certain rights of the Authority in this Loan
Agreement have been assigned pursuant to the Indenture and are subject to the
security interest of the Trustee.

 

 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS   2       ARTICLE II REPRESENTATIONS, COVENANTS AND WARRANTIES      
Section 2.01. Representations, Covenants and Warranties of Authority 8 Section
2.02. Representations, Covenants and Warranties of the Company 8 Section 2.03.
Public Purpose Representations and Covenants 9 Section 2.04. Non-Arbitrage
Covenant 12 Section 2.05. Arbitrage and Rebate. 12 Section 2.06. Other Tax
Matters 15 Section 2.07. Costs and Expenses 16 Section 2.08. Insurance 16
Section 2.09. Filing of Other Documents. 17       ARTICLE III ISSUANCE OF THE
BONDS       Section 3.01. Agreement To Issue Bonds; Application of Bond Proceeds
18 Section 3.02. First Mortgage Bonds 18 Section 3.03. Conditions Precedent to
Financing 19 Section 3.04. Disbursements From Redemption Fund 19 Section 3.05.
Investment of Moneys 19       ARTICLE IV LOAN PROCEEDS TO COMPANY; LOAN
PROVISIONS; PROVISIONS RELATING TO THE PROJECTS       Section 4.01. Loan of
Proceeds 20 Section 4.02. Amounts Payable 20 Section 4.03. Obligations of
Company Hereunder Unconditional 21 Section 4.04. Preservation of Projects 21
Section 4.05. Taxes and Governmental Charges 21 Section 4.06. Limitation of
Authority’s Liability 22       ARTICLE V SPECIAL COVENANTS AND AGREEMENTS      
Section 5.01. No Warranty of Condition or Suitability by Authority 23 Section
5.02. Further Assurances and Corrective Instruments 23 Section 5.03. Authority
and Company Representatives 23

 

 

            ARTICLE VI INDEMNIFICATION AND REDEMPTION       Section 6.01.
[Intentionally Omitted.] 24 Section 6.02. Indemnification Covenants 24 Section
6.03. Assignment of Interest in This Agreement by Authority 25 Section 6.04.
Optional Redemption of Bonds 25 Section 6.05. References to Bonds Ineffective
After Bonds Paid 25 Section 6.06. Authority To Grant Security Interest to
Trustee 25       ARTICLE VII EVENTS OF DEFAULT AND REMEDIES       Section 7.01.
Events of Default Defined 26 Section 7.02. Remedies on Default 27 Section 7.03.
No Remedy Exclusive 28 Section 7.04. Agreement To Pay Attorneys’ Fees and
Expenses 28 Section 7.05. No Additional Waiver Implied by One Waiver 28 Section
7.06. Additional Remedies 29 Section 7.07. Waiver 29       ARTICLE VIII OPTIONS;
PREPAYMENT OF LOAN       Section 8.01. Option To Terminate at Any Time 30
Section 8.02. Option To Prepay Loan Upon the Occurrence of Certain Events 30    
  ARTICLE IX OBLIGATION TO PREPAY LOAN IN CERTAIN EVENTS       Section 9.01.
Determination of Taxability. 32 Section 9.02. Public Purpose Covenant
Violations. 33             ARTICLE X MISCELLANEOUS       Section 10.01. Term of
Agreement 34 Section 10.02. Notices 34 Section 10.03. Binding Effect 34 Section
10.04. Severability 34 Section 10.05. Amounts Remaining in Bond Fund 35 Section
10.06. Amendments, Changes and Modifications 35 Section 10.07. No Personal
Liability of Company Officials 35

ii

 

Section 10.08. Authority Not Liable 35 Section 10.09. Delegation of Duties by
Authority 36 Section 10.10. Execution in Counterparts 36 Section 10.11.
Applicable Law 36 Section 10.12. Captions 36 Section 10.13. Application of New
Jersey Contractual Liability Act 366

 

Exhibit A – Form of First Mortgage Bonds

 

Schedule A – List of Project Municipalities

 

iii

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT by and between the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
(the “Authority”), a public body corporate and politic constituting an
instrumentality of the State of New Jersey, and MIDDLESEX WATER COMPANY (the
“Company”), a corporation that is a regulated public utility company organized
under the laws of the State of New Jersey, is dated as of November 1, 2012.

Capitalized terms and phrases used in these Recitals and not otherwise defined
shall have the meanings ascribed to them in Article I of this Agreement.

 

WHEREAS, the Authority is a public body corporate and politic constituting an
instrumentality of the State, organized and existing under the Act and is
authorized under the Act (i) to extend credit or make loans to any person for
the planning, designing, acquiring, constructing, reconstructing, improving,
equipping and furnishing of a project, which credit or loans may be secured by
loan and security agreements, mortgages, leases, and any other instruments, upon
such terms and conditions as the Authority shall deem reasonable; (ii) to
require the inclusion in any mortgage, lease, contract, loan and security
agreement or other instruments, of such provisions for the construction, use,
operation and maintenance and financing of a project as the Authority may deem
necessary or desirable; and (iii) to enter into contracts with respect to the
planning, designing, financing, constructing, reconstructing, improving,
equipping, furnishing, operating and maintaining of a project, for such
consideration and upon such terms and conditions as the Authority may determine
to be reasonable; and

 

WHEREAS, the Authority, by resolution adopted on October 9, 2012 (the
“Resolution”), and in furtherance of the purposes of the Act, proposes to issue
its $9,915,000 Water Facilities Refunding Revenue Bonds (Middlesex Water Company
Project) Series 2012A (the “Series A Bonds”), its $22,500,000 Water Facilities
Refunding Revenue Bonds (Middlesex Water Company Project) Series 2012B (the
“Series B Bonds”) and its $23,000,000 Water Facilities Refunding Revenue Bonds
(Middlesex Water Company Project) Series 2012C (the “Series C Bonds”) and to
loan the proceeds of the Bonds to the Company, and the Company desires to borrow
the proceeds of the Bonds from the Authority, to refund the Authority’s Prior
Bonds (as hereinafter defined), the proceeds of which were used to finance or
refinance all or a portion of the costs of the Projects referred to herein and
further described in the Prior Agreements (as hereinafter defined), upon the
terms and conditions set forth herein;

WHEREAS, Middlesex Water Company is the owner and operator of the Projects which
were financed or refinanced with the proceeds of the Prior Bonds, as they may at
any time exist;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

 

 

ARTICLE I

DEFINITIONS

 

All capitalized, undefined terms used in this Agreement shall have meanings
given them in the Indenture. In addition, the following words and phrases shall
have the following meanings:

“Act” means The New Jersey Economic Development Act, constituting Chapter 80 of
the Pamphlet Laws of 1974 of the State, approved on August 7, 1974, as amended
and supplemented and as it may, from time to time, hereafter be amended or
supplemented.

“Agreement” means this Loan Agreement and any amendments and supplements hereto.

“Affirmative Action Requirements” or “Affirmative Action Program” means the
requirements of the Authority set forth in the Authority Regulations and any
other affirmative action requirements of the Authority from time to time
announced, as the same may from time to time be revised, amended or
supplemented;

 

“Application” shall mean the Company’s application to the Authority, dated July
26, 2012, seeking financial assistance for the refunding of the Prior Bonds, and
all attachments, exhibits, correspondence and modifications submitted in writing
to the Authority in connection therewith.

 

“Authority Representative” means the person or persons at the time designated to
act on behalf of the Authority by written certificate furnished to the Company
and the Trustee containing the specimen signatures of such person or persons and
signed on behalf of the Authority by its duly authorized agent.

“Bonds” means, collectively, the Series A Bonds, the Series B Bonds and the
Series C Bonds in the aggregate total principal amount of $55,415,000 authorized
to be issued by the Authority pursuant to the Indenture and the Resolution.

“Bond Counsel” means Wolff & Samson PC or another attorney or firm of attorneys
of nationally recognized standing in the field of law relating to municipal,
state and public agency financing, selected by the Company and satisfactory to
the Authority and the Trustee.

“Business Day” means a day on which banking business is transacted, but not
including any day on which banks are authorized to be closed, in the city in
which the Trustee has its corporate trust office and the city in which the
Company has its principal place of business.

“Code” means the Internal Revenue Code of 1986, as amended.

2

 



“Company" shall mean Middlesex Water Company, a corporation that is a regulated
public utility company organized under the laws of the State of New Jersey,
engaged principally in the treatment and distribution of water to customers and
its successors or assigns.

 

“Company Representative” means the person or persons at the time designated to
act on behalf of Company by written certificate furnished to the Authority and
the Trustee containing the specimen signatures of such person or persons and
signed on behalf of the Company by the Vice President and Treasurer, any other
Vice President or any Assistant Treasurer.

“Construction Contract” shall mean, for purposes of the Prevailing Wage
Provision, any contract or subcontract in the amount of $2,000 or more for
construction, reconstruction, demolition, alteration, repair, or maintenance
work, including painting and decorating, undertaken in connection with the
Projects and shall mean, for purposes of the Affirmative Action Program, any
contract or subcontract for construction, reconstruction, renovation or
rehabilitation undertaken in connection with the Projects.

 

“Contractor” shall mean the principal or general contractor or contractors
engaged by the Company in the performance of a Construction Contract.

 

“Default” and “Event of Default” mean with respect to any Default or Event of
Default under this Agreement any occurrence or event specified and defined by
Section 7.01 hereof.

“Delivery Date” means the date of delivery of the Bonds to the Underwriters.

"First Mortgage Bonds" shall collectively mean the First Mortgage Bond, Series
QQ in the aggregate principal amount of $9,915,000 due October 1, 2023, the
First Mortgage Bond, Series RR in the aggregate principal amount of $22,500,000
due October 1, 2038 and the First Mortgage Bond, Series SS in the aggregate
principal amount of $23,000,000 due October 1, 2047, of the Company issued under
and secured by the Mortgage Indenture and delivered to the Trustee, attached
hereto as Exhibit A.

 

“Governmental Authority” means

(1)           the government of

(A)            the United States of America or any State or other political
subdivision thereof, or

(B)            any other jurisdiction in which the Company or any other
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any other Subsidiary, or

(2)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Income Exclusion” means the exclusion of interest on the Bonds from gross
income of the holders thereof for federal income tax purposes under Section
103(a) of the Code.

 

3

 



“Indemnified Parties” means the Authority, any person who “controls” the
Authority (within the meaning of Section 15 of the Securities Act of 1933, as
amended or Section 20 of the Securities Exchange Act of 1934, as amended), and
any member, officer, director, official, agent and employee of the Authority,
the Trustee or the State or its employees.

“Indenture” means the Indenture of Trust dated as of November 1, 2012 between
the Authority and the Trustee, pursuant to which the Bonds are authorized to be
issued, including any indenture supplemental thereto.

“Late Payment Rate” means a rate of interest equal to the highest rate of
interest borne by the Bonds.

“Mortgage Indenture” shall mean the Indenture of Mortgage dated as of April 1,
1927, by and between the Company and the Mortgage Trustee, as trustee, as
supplemented by the Supplemental Mortgage Indenture.

 

“Mortgage Trustee” shall mean U.S. Bank National Association, as successor
trustee under the Mortgage Indenture, or any successor thereto.

 

“Net Proceeds” shall mean the proceeds of the Bonds less any amounts placed in a
reasonably required reserve or replacement fund within the meaning of Section
148 of the Code.

 

“Permitted Investments” means any one or more of the following investments, if
and to the extent the same are then legal investments under the applicable laws
of the State for moneys proposed to be invested therein:

 

(i)           Bonds or other obligations of the United States;

 

(ii)           Bonds or other obligations, the payment of the principal and
interest of which is unconditionally guaranteed by the United States;

 

(iii)           Direct obligations issued by the United States or obligations
guaranteed in full as to principal and interest by the United States or
repurchase agreements with a qualified depository bank or securities dealers
fully collateralized by such obligations, maturing on or before the date when
such funds will be required for disbursement;

 

(iv)           Obligations of state and local government and municipal bond
issuers, which are rated investment-grade by either S&P or Moody’s or other
non-rated obligations of such issuers guaranteed or credit enhanced by a Person
whose long-term debt or long-term deposits or other obligations are rated
investment-grade by either S&P or Moody’s;

 

(v)           Prime commercial paper rated either “A-1” by S&P or “P-1” by
Moody’s and, if rated by both, not less than “A-1” by S&P and “P-1” by Moody’s;

 

(vi)           Bankers’ acceptances drawn on and accepted by commercial banks;

 

4

 



(vii)           Interests in any money market fund or trust, the investments of
which are restricted to obligations described in clauses (i) through (vi) of
this definition or obligations determined to be of comparable quality by the
board of directors of such fund or trust; and

 

(viii)           Such other obligations as may at any time hereafter be
authorized by applicable law, provided that the Trustee may require as a
condition to the investment of funds under this clause (viii) there having first
been delivered to the Trustee an opinion of Counsel to the effect that
investment in such other obligations is permitted under any applicable laws of
the State.

 

“Prevailing Wage Requirements” and “Prevailing Wage Provision” means the
requirements of the Authority set forth in the Authority Regulations and any
other prevailing wage requirements of the Authority from time to time announced,
as the same may from time to time be revised, amended or supplemented.

 

“Prevailing Wage Rate” shall mean the prevailing wage rate established by the
Commissioner of the New Jersey Department of Labor and Industry from time to
time in accordance with the provisions of N.J.S.A. 34:11-56.30 for the locality
in which the Projects are located.

 

“Prior Agreements” means collectively the loan agreements between the Authority
and the Company with respect to the Prior Bonds.

“Prior Bonds” means the (i) Water Facilities Revenue Refunding Bonds (Middlesex
Water Company Project) Series 1993-B in the aggregate principal amount of
$12,000,000, to be refunded with the proceeds of the Series A Bonds; (ii) Water
Facilities Revenue Bonds (Middlesex Water Company Project) Series 1993-C in the
aggregate principal amount of $6,500,000, to be refunded with the proceeds of
the Series B Bonds; (iii) Water Facilities Revenue Refunding Bonds (Middlesex
Water Company Project) Series 1994-A in the aggregate principal amount of
$10,000,000, to be refunded with the proceeds of the Series B Bonds; (iv) Water
Facilities Revenue Bonds (Middlesex Water Company Project) Series 1998 in the
aggregate principal amount of $23,000,000, to be refunded with the proceeds of
the Series C Bonds; and (v) Water Facilities Revenue Refunding Bonds (Middlesex
Water Company Project) Series 2002 in the aggregate principal amount of
$6,000,000, to be refunded with the proceeds of the Series B Bonds.

“Prior Indentures” means collectively the trust indentures between the Authority
and the Prior Trustees with respect to the Prior Bonds

“Prior Trustee(s)” means (i) U.S. Bank, National Association, as the trustee for
the Water Facilities Revenue Refunding Bonds (Middlesex Water Company Project)
Series 1993-B and the Water Facilities Revenue Bonds (Middlesex Water Company
Project) Series 1993-C; and (ii) The Bank of New York Mellon as trustee for the
other Prior Bonds.

“Project” or “Projects” means, collectively, those water facilities and related
facilities previously acquired, constructed, improved or equipped with proceeds
from the Prior Bonds, as more particularly described in the Prior Agreements and
any renewals and replacements thereof, as the same may at any time exist.

5

 



“Project Costs” means the cost of the payment or redemption, or provision
therefor, of the outstanding Prior Bonds.

“Project Municipalities” means those municipalities set forth in Schedule A
hereto.

“Rebatable Arbitrage” shall mean 100% of the excess of the future value, as of a
date, of all receipts on nonpurpose investments over the future value, as of
that date, of all payments on nonpurpose investments, as more fully described in
Code Section 148(f) and Regulations Section 1.148-3.

“Rebate Expert” means any of the following chosen by the Company: (A) Bond
Counsel, (B) any nationally recognized firm of certified public accountants, (C)
any reputable firm which offers to the tax-exempt bond industry rebate
calculation services and holds itself out as having expertise in that area, or
(D) such other person as is approved by Bond Counsel.

“Series A Bonds” means the $9,915,000 Water Facilities Refunding Revenue Bonds
(Middlesex Water Company Project) Series 2012A.

“Series B Bonds” means the $22,500,000 Water Facilities Refunding Revenue Bonds
(Middlesex Water Company Project) Series 2012B.

“Series C Bonds” means the $23,000,000 Water Facilities Refunding Revenue Bonds
(Middlesex Water Company Project) Series 2012C.

“State” means the State of New Jersey.

“Subcontractor” shall mean any person engaged by a Contractor or a Subcontractor
in the performance of any Construction Contract.

 

"Supplemental Mortgage Indenture" means the Forty-Second Supplement to the
Mortgage Indenture by and between the Company and U.S. Bank National
Association, as trustee, dated as of November 1, 2012.

 

“Tax Certificate” shall mean the arbitrage and tax certificate executed by the
Company in form and substance acceptable to the Authority, wherein the Company
certifies as to such matters as the Authority shall require.

 

“Term of Agreement” means the term of this Agreement as specified in
Section 10.01 hereof.

“Trustee” means Deutsche Bank National Trust Company, a national banking
association, as Trustee under the Indenture, and its successors and any
corporation or association resulting from or surviving any consolidation or
merger to which it or its successors may be a party or any corporation or
association that acquires substantially all the corporate trust business of the
Trustee and any successor Trustee at the time serving as successor trustee under
the Indenture.

6

 



“Underwriters” collectively means PNC Capital Markets LLC, Edward D. Jones & Co,
L.P. (as representative of itself and Janney Montgomery Scott LLC) and Merrill
Lynch, Pierce Fenner & Smith, Inc., the underwriters of the Series A Bonds, the
Series B Bonds and the Series C Bonds, respectively.

 

 

7

 

ARTICLE II

REPRESENTATIONS, COVENANTS AND WARRANTIES

 

Section 2.01.        Representations, Covenants and Warranties of Authority. The
Authority represents, covenants and warrants that:

 

(a)           The Authority is a public body corporate and politic constituting
an instrumentality of the State duly organized and validly existing under the
laws of the State. Under the provisions of the Act, the Authority is authorized
to enter into the transactions contemplated by this Agreement and the Indenture
and to carry out its obligations hereunder and thereunder. The Authority has
been duly authorized to execute and deliver this Agreement and the Indenture and
to issue the Bonds.

 

(b)           All covenants, stipulations, promises, agreements and obligations
of the Authority set forth herein shall be deemed to be the covenants,
stipulations, promises, agreements and obligations of the Authority and not of
any member, officer or employee of the Authority in his or her individual
capacity, and no recourse shall be had for the payment of the principal or
redemption price of or interest on the Bonds or for any claim based thereon or
hereunder against any member, officer or employee of the Authority or any person
executing the Bonds.

 

(c)           The Authority hereby covenants to comply with the provisions of
the Code applicable to the Bonds and not to take any action or fail to take any
action which would cause the interest on the Bonds to lose the Income Exclusion.
The Authority covenants and agrees that it will take or cause to be taken, at
the written direction of the Company, all required actions to assure that
interest paid on the Bonds does not lose the Income Exclusion and that it will
refrain from doing or performing any act or thing that will cause such interest
not to be so excludable.

 

(d)           The Authority agrees to direct the Prior Trustees to pay and
discharge the Prior Bonds on the Delivery Date upon receipt by the Prior
Trustees of the proceeds of the Bonds.

 

(e)           The Authority covenants that it will not pledge the amounts
derived from this Agreement other than as contemplated by the Indenture and the
Bonds.

 

Section 2.02.       Representations, Covenants and Warranties of the Company.
The Company represents, covenants and warrants as follows:

 

(a)           The Company is duly incorporated as a corporation that is a
regulated public utility company organized under the laws of the State of New
Jersey. The Company is in good standing under the laws of its jurisdiction of
incorporation and is qualified to do business in the State. The Company is not
in violation of any provision of its charter or its Bylaws. The Company has the
power to enter into this Agreement and the Tax Certificate and has duly
authorized the execution and delivery of this Agreement and the Tax Certificate
by proper corporate action.

 

8

 



(b)           Neither the execution and delivery of this Agreement or the Tax
Certificate, the consummation of the transactions contemplated hereby or thereby
nor the fulfillment of or compliance with the terms and conditions of this
Agreement or the Tax Certificate conflicts with or results in a breach of the
terms, conditions or provisions of any restriction or any agreement or
instrument to which the Company is now a party or by which it is bound, or
constitutes a default under any of the foregoing, or (except as provided in the
Mortgage Indenture) results in the creation or imposition of any lien, charge or
encumbrance whatsoever upon any of the property or assets of the Company under
the terms of any instrument or agreement.

 

(c)           There is no litigation or proceeding pending against the Company,
or to the knowledge of the Company pending or threatened against the Company or
any other person affecting in any manner whatsoever the right of the Company to
execute this Agreement or the Tax Certificate or (except as disclosed in the
Official Statement) affecting the ability of the Company to make the payments
required hereunder or thereunder or to otherwise comply with their respective
obligations contained herein.

 

(d)           The Projects are of the type authorized and permitted by the Act,
they have been completed, and their Costs of Construction (as defined by the
Prior Indentures) were not less than $57,500,000.

 

(e)           The proceeds from the sale of the Bonds will be used only to
refund the Prior Bonds.

 

Section 2.03.        Public Purpose Representations and Covenants.

 

(a)           Inducement. The availability of financial assistance from the
Authority as provided for in the Prior Agreements and as provided herein has
been an important inducement to the Company to undertake the refinancing of the
Projects and to continue to locate the Projects in the State.

 

(b)           No Untrue Statements. The Company represents that the
representations, statements and warranties of the Company set forth in the
Application, this Agreement, or any other document furnished to the Authority in
connection with the issuance of the Bonds (i) are true, correct and complete,
(ii) do not contain any untrue statement of a material fact and (iii) do not
omit to state a material fact necessary to make the statements contained herein
or therein not misleading or incomplete. The Company understands that all such
statements, representations and warranties have been relied upon as an
inducement by the Authority to issue the Bonds.

 

(c)            Project Users. (i)(A) Prior to leasing, subleasing or consenting
to the subleasing or assignment of any lease of all or any part of the Projects,
during the period commencing on the date hereof and terminating three years
after the Company has completed the acquisition, renovation and construction of
all or substantially all of such Projects, and (B) upon the request of the
Authority from time to time thereafter, the Company shall cause a Project
Occupant Information Form to be submitted to the Authority by every prospective
lessee, sublessee or lease assignee of the Projects.

 

9

 



(ii) The Company shall not permit any such leasing, subleasing or assigning of
leases that would impair the Income Exclusion, or that would impair the ability
of the Company to operate any Project or cause any Project not to be operated as
an authorized project under the Act.

 

(d)           Maintain Existence; Merge, Sell, Transfer. The Company shall
maintain its existence as a corporation that is a regulated public utility
company, and shall not sell, assign, transfer or otherwise dispose of the
Projects or substantially all of its assets without the consent of the
Authority; provided however that the Company may merge with or into or
consolidate with another entity, and the Projects or this Agreement may be
transferred pursuant to such merger or consolidation without violating this
section provided:

 

(i)the Company shall cause the proposed surviving, resulting or transferee
company to furnish the Authority with a Change of Ownership Information Form;

(ii)the net worth of the surviving, resulting or transferee company following
the merger, consolidation or transfer is equal to or greater than the net worth
of the Company immediately preceding the merger, consolidation or transfer;

(iii)any litigation or investigations in which the surviving, resulting or
transferee company or its principals, officers and directors are involved, and
any court, administrative or other orders to which the surviving, resulting or
transferee company or its officers and directors are subject, relate to matters
arising in the ordinary course of business;

(iv)the merger, consolidation or transfer will not impair the Income Exclusion
pursuant to an opinion of Bond Counsel;

(v)the surviving, resulting or transferee company assumes in writing the
obligations of the Company, as the case may be, under this Agreement and the
Company’s obligations under the First Mortgage Bonds; and

(vi)after the merger, consolidation or transfer, the Projects shall be operated
as authorized projects under the Act.

 

(e)           Relocate Projects. The Company shall not relocate the Projects or
any part thereof out of the State. The Company shall not relocate the Projects
within the State without the prior written consent of an Authority
Representative and an opinion of Bond Counsel that the relocation will not
affect the Income Exclusion.

 

(f)            Operate Projects. The Company shall operate or cause each Project
to be operated as an authorized project for a purpose and use as provided for
under the Act until the expiration or earlier termination of this Agreement. The
Projects are of a character included within the definition of “project” in the
Act. The Company will operate the Projects substantially in the form represented
in the Application and will not cause a change in the use of any Project such
that any Project would cease to be a “facility for the furnishing water” within
the meaning of Section 142(a)(4) of the Code.

 

10

 



(g)           Annual Certification. On each anniversary hereof, the Company
shall furnish to the Authority the following:

 

(i)           a certification indicating whether or not the Company is aware of
any condition, event or act which constitutes an Event of Default, or which
would constitute an Event of Default with the giving of notice or passage of
time, or both, under any of the documents executed by the Company in connection
with the issuance of the Bonds;

 

(ii)           a written description of the present use of the Projects and a
description of any anticipated material change in the use of the Projects or in
the number of employees employed at the Projects; and

 

(iii)           a report from every entity that leases or occupies space at the
Projects indicating the number of persons the entity employs at the Projects.

 

(h)           Representation as to Affirmative Action and Prevailing Wage
Requirements. The Company hereby covenants that none of the proceeds of the
Bonds will be used to pay any Contractors or Subcontractors in connection with
any Construction Contract.

 

(i)           Preservation of Projects. (A) The Company will at all times
preserve and protect the Projects in good repair, working order and safe
condition, and from time to time will make, or will cause to be made, all needed
and proper repairs, renewals, replacements, betterments and improvements.

 

(B)           In addition, the Company shall have the privilege of making
substitutions, additions, modifications and improvements to the Projects from
time to time as the Company may deem to be desirable for its use for such
purposes as shall be permitted by the Act, provided the same are included as
part of the Projects, the costs of which substitutions, additions, modifications
and improvements shall be paid by or on behalf of the Company, and the same
shall be the property of the Company (including, for this purpose, the Company
or any other wholly-owned subsidiary or affiliate of the Company).

(j)           Access to the Projects and Inspection. The Authority and its duly
authorized agents shall have the right, at all reasonable times upon the
furnishing of notice that is reasonable under the circumstances to the Company,
to enter upon the Project sites and to examine and inspect the Projects and the
Project sites for the purpose of determining compliance with this Agreement.

 

(k)           Compliance with the Affirmative Action and Prevailing Wage
Requirements As determined by the Authority, the Company shall comply with the
Authority's Affirmative Action and Prevailing Wage Rate Regulations and to that
end copies of the Affirmation Action Regulations are available on the
Authority's Internet web page at: www.njeda.com/affirmativeaction or contacting:
New Jersey Economic Development Authority - Internal Process Management -
Gateway One, Suite 900, Newark, New Jersey 07102 Phone (973) 648-4130 or e-mail:
affirmativeaction@njeda.com.

 

11

 



(l)           Additional Information. Until payment of the Bonds in full shall
have occurred, the Company shall promptly, from time to time, deliver to the
Trustee and upon the request of the Authority, to the Authority, such
information regarding the operations, business affairs and financial condition
of the Company as the Trustee (or the Authority) may reasonably request. The
Trustee is hereby authorized to deliver a copy of any such financial information
delivered hereunder, or otherwise obtained by the Trustee, to the Authority, any
Bondholder or prospective Bondholder, to any regulatory authority having
jurisdiction over the Trustee and to any other Person as may be required by law.
The Trustee is authorized to provide information concerning the outstanding
principal amount and payment history of, and other information pertaining to,
the Bonds or the First Mortgage Bonds to any agency or regulatory authority of
the State requesting such information.

 

Section 2.04.        Non-Arbitrage Covenant. The Company hereby covenants and
agrees with the Authority and the Trustee for the benefit of the holders of any
Bonds, present and future, that it will not make, or permit, any use of the
proceeds of the Bonds which will cause the Bonds to be “arbitrage bonds” within
the meaning of Section 148 of the Code. The Company shall deliver to the
Authority its certificate, evidencing the reasonable expectations of the
Company, in such reasonable form as the Authority shall specify and upon which
the Authority may rely in furnishing its own certificate. The covenants
contained in this Section are in addition to, and not in limitation of, the
covenants contained in Section 2.05 or 2.06 hereof.

 

Section 2.05.        Arbitrage and Rebate.

 

(a)           The Company covenants that it will not take any action, or fail to
take any action, if any such action or failure to take action would adversely
affect the Income Exclusion. The Company will take and will cause its members,
managers, employees and agents to take all affirmative actions legally within
its power necessary to ensure that the Bonds continue to be subject to the
Income Exclusion (including, without limitation, the calculation of rebate
required to preserve the Income Exclusion). The Company will comply with
Sections 103 through 150 of the Code and further covenants not to directly or
indirectly use or permit the use (including the making of any investment) of any
Bond proceeds or any other funds of the Authority or the Company, or take or
omit to take any action, that would cause the Bonds to be “arbitrage bonds”
within the meaning of Section 148(a) of the Code.

 

(b)           The Company hereby covenants that in connection with complying
with the requirement for payment of the Rebatable Arbitrage to the United States
with respect to the Bonds the Company will take the following actions:

 

(i)            Six months after closing, the Company will provide a written
certification to the Authority and the Trustee indicating whether the Company
complied with the six month exception to the arbitrage rebate requirement set
forth in Section 148(f)(4)(B) of the Code.

 

12

 



(ii)           Unless the Company has complied with the six month exception, the
Company will retain a Rebate Expert (defined below) on or within thirty (30)
days before the Initial Rebate Computation Date (defined below) and on each
Rebate Computation Date (defined below) thereafter, (A) to compute the Rebatable
Arbitrage with respect to the Bonds for the period ending on Initial Rebate
Computation Date, (B) to deliver an opinion to the Authority and Trustee,
concerning its conclusions with respect to the amount (if any) of such Rebatable
Arbitrage together with a written report providing a summary of the calculations
relating thereto and (C) to deliver an opinion to the Authority and the Trustee
that all of the gross proceeds of the Bonds (within the meaning of Section
148(f) of the Code), other than gross proceeds of the Bonds on deposit in a bona
fide debt service fund (within the meaning of Section 148(f)(4) of the Code),
have been expended on or prior to the Initial Rebate Computation Date. If a
rebate exception applies to the proceeds of the Bonds, the Company will cause a
Rebate Expert to deliver an opinion to the Authority and Trustee that all of the
gross Bond proceeds (within the meaning of Section 148(f) of the Code), other
than gross Bond proceeds on deposit in a bona fide debt service fund (within the
meaning of Section 148(f)(4) of the Code), have been expended on or prior to the
Initial Rebate Computation Date.

 

(iii)           The Company shall within ten (10) days of receipt of the report
furnished by the Rebate Expert pursuant to subparagraph (ii) above, pay or cause
to be paid to the Trustee for deposit into the Rebate Fund the difference
between the amount therein and the amount required to fund the Rebatable
Arbitrage. If the Company fails to make or causes to be made any payment
required pursuant to this subparagraph (iii) when due, the Authority shall have
the right, but shall not be required, to make such payment to the Trustee on
behalf of the Company. Any amount advanced by the Authority pursuant to this
subparagraph (iii) shall be added to the moneys owing by the Company under this
Agreement and shall be payable on demand with interest at the Late Payment Rate

 

(iv)           Each payment of Rebatable Arbitrage to be paid to the United
States shall be filed with the Internal Revenue Service at such address that may
be specified by the Internal Revenue Service. Each payment shall be accompanied
by Form 8038-T (or such other form required by the Internal Revenue Service
furnished by the Company or the Authority), executed by the Authority, and a
statement identifying the Authority, the date of the issue, the CUSIP number for
the Bonds with the longest maturity and a copy of the applicable Form 8038.

 

(v)           In the event Rebatable Arbitrage is due, the Company will direct
the Trustee in writing to withdraw from the Rebate Fund and pay over to the
United States the Rebatable Arbitrage with respect to the Bonds in installments
as follows: each payment shall be made not later than sixty (60) days after the
then current Rebate Computation Date and shall be in an amount which ensures
that 100% of the Rebatable Arbitrage with respect to the Bonds, as of the then
current Rebate Computation Date, will have been paid to the United States.

 

13

 



(vi)           The Company acknowledges that the Authority shall have the right
at any time and in the sole and absolute discretion of the Authority to obtain
from the Company and the Trustee the information necessary to determine the
amount required to be paid to the United States pursuant to Section 148(f) of
the Code. Additionally, the Authority may, with reasonable cause, (A) review or
cause to be reviewed any determination of the amount to be paid to the United
States made by or on behalf of the Company and (B) make or retain a Rebate
Expert to make the determination of the amount to be paid to the United States.
The Company hereby agrees to be bound by any such review or determination,
absent manifest error, to pay the costs of such review, including without
limitation the reasonable fees and expenses of counsel or a Rebate Expert
retained by the Authority, and to pay to the Trustee any additional amounts for
deposit in the Rebate Fund required as the result of any such review or
determination.

 

(vii)           Notwithstanding any provision of this subsection to the
contrary, the Company shall be liable, and shall indemnify and hold the
Authority and the Trustee harmless against any liability, for payments due to
the United States pursuant to Section 148(f) of the Code. Further, the Company
specifically agrees that neither the Authority nor the Trustee shall be held
liable, or in any way responsible, and the Company shall indemnify and hold
harmless the Trustee and Authority against any liability, for any mistake or
error in the filing of the payment or the determination of the amount due to the
United States or for any consequences resulting from any such mistake or error.
The provisions of this subparagraph (vii) shall survive termination of this
Agreement.

 

(viii)           The Authority, the Trustee and the Company acknowledge that the
provisions of this section are intended to comply with Section 148(f) of the
Code and the regulations promulgated thereunder and if as a result of a change
in such section of the Code or the promulgated regulations thereunder or in the
interpretation thereof, a change in this section shall be permitted or necessary
to assure continued compliance with Section 148(f) of the Code and the
promulgated regulations thereunder, then with written notice to the Trustee, the
Authority and the Company shall be empowered to amend this section and the
Authority may require, by written notice to the Company and the Trustee, the
Company to amend this section to the extent necessary or desirable to assure
compliance with the provisions of Section 148 of the Code and the regulations
promulgated thereunder; provided that the Authority shall require, prior to any
such amendment becoming effective, at the sole cost and expense of the Company,
an opinion of Bond Counsel satisfactory to the Authority and the Trustee to the
effect that either (A) such amendment is required to maintain the Income
Exclusion or (B) such amendment shall not adversely affect the Income Exclusion.
In the event of a conflict between the provisions of this Section and the Code,
the provisions of the Code shall control.

 

14

 



(ix)           The term “Initial Rebate Computation Date” shall mean the first
Computation Date, which shall be within sixty (60) days after the fifth (5th)
anniversary of the date of issuance of the Bonds. The term “Rebate Computation
Date” shall mean any subsequent Computation Date. The term “Computation Date”
shall have the meaning assigned to such term as set forth in Treasury Regulation
Section 1.148-1 et seq.

 

(c)           The Company will aid and assist the Authority in connection with
preparing and submitting to the Internal Revenue Service a Form 8038 (or other
applicable information reporting statement) at the time and in the form required
by the Code.

 

(d)           The Company will comply fully at all times with the Tax
Certificate, and the Company will not take any action, or omit to take any
action, which, if taken or omitted, respectively, would violate the Tax
Certificate.

 

(e)           The Projects were not acquired or placed in service by the Company
(determined in accordance with the provisions of Section 103 of the Code and
applicable regulations thereunder) more than one year prior to the date of
issuance of their respective Prior Bonds.

 

(f)           Nothing contained in this Loan Agreement or in the Indenture shall
be interpreted or construed to require the Authority to pay the Rebatable
Arbitrage, such obligations being the sole responsibility of the Company.

 

Section 2.06.         Other Tax Matters.

 

(a)           Subsequent to fifteen (15) days prior to the date the Bonds are
sold and fifteen (15) days subsequent to the date the Bonds are sold, the
Company has not, or will not, as the case may be, guarantied, arranged,
participated in, assisted with, borrowed the proceeds of, or leased facilities
financed by obligations issued pursuant to Section 103 of the Code by any state
or local governmental unit or any constituted authority empowered to issue
obligations by or on behalf of any state or local governmental unit other than
the Authority. During the period commencing on the date of the sale of the Bonds
and ending 15 days thereafter, there will be no obligations issued pursuant to
Section 103 that are guarantied by the Company or which are issued with the
assistance or participation of, or by arrangement with, the Company without the
written opinion of Bond Counsel to the effect that the issuance of such
obligation will not adversely affect their opinion as to the Income Exclusion.
Other than the Company and the financial advisors to the Company, no person has
(i) guarantied, arranged, participated in, assisted with the issuance of, or
paid any portion of the cost of the issuance of the Bonds, or (ii) provided any
property or any franchise, trademark or trade name (within the meaning of Code
Section 1253) which is to be used in connection with the Projects.

 

(b)           The information contained in the Company’s Arbitrage and Tax
Certificate, setting forth the respective cost, economic life, ADR midpoint
life, if any, under Rev. Proc. 87-56, 1987-2 C.B. 674, as supplemented and
amended from time to time, and guideline life, if any, under Rev. Proc. 62-21,
1962-2 C.B. 118, as supplemented and amended from time to time, of each asset
constituting the Projects to be financed with the Bond proceeds is true,
accurate and complete.

15

 



 

(c)           The Bonds will not be federally guaranteed within the meaning of
Section 149(b) of the Code.

 

Section 2.07.       Costs and Expenses. All expenses in connection with the
preparation, execution, delivery, recording and filing of this Loan Agreement,
the First Mortgage Bonds and other collateral documents and in connection with
the preparation, issuance and delivery of the Bonds, the Authority’s fees, the
fees and expenses of Wolff & Samson PC, the fees and expenses of the Trustee,
the fees and expenses of Trustee’s counsel and the fees and expenses of counsel
to the Underwriters shall be paid directly by the Company. The Company shall
also pay throughout the term of the Bonds the Authority’s annual fees and
expenses, if any, and the Trustee’s annual and special fees and expenses under
the Indenture, the Loan Agreement and the First Mortgage Bonds, including, but
not limited to, reasonable attorney’s fees and all costs of issuing, marketing,
collecting payment on and redeeming the Bonds thereunder, and any costs and
expenses of any Bondholder (or Beneficial Owner) in connection with any
approval, consent or waiver under, or modification of, any such document.

 

Section 2.08.      Insurance. (a) Until payment of the Bonds shall be made, the
Company will at a minimum, maintain general comprehensive liability insurance
against claims for bodily injury, death or property damage occurring on, in or
about the Projects or the Project sites (such coverage to include provisions
waiving subrogation against the Authority) in amounts not less than $1,000,000
with respect to bodily injury to any one person, $3,000,000 with respect to
bodily injury to two or more persons in any one accident and, $1,000,000 with
respect to property damage resulting from any one occurrence naming each of the
Trustee and the Authority, as an additional insured.

 

(b)           Each insurance policy obtained in satisfaction of the requirements
of this section hereof:

 

(i)            shall be by such insurer (or insurers) as shall be financially
responsible, qualified to do business in the State and of recognized standing;

 

(ii)            shall be in such form and have such provisions as are generally
considered standard provisions for the type of insurance involved;

 

(iii)            shall prohibit cancellation or substantial modification,
termination or lapse in coverage by the insurer without at least thirty (30)
days prior written notice to the Trustee and the Authority;

 

(iv)            without limiting the generality of the foregoing, policies
carried on the Projects shall name the Company, the Authority and the Trustee as
parties insured thereunder as the respective interests of each may appear, and
any loss thereunder shall be made payable and shall be applied as provided in
the Mortgage Indenture and all liability insurance shall name the Authority and
the Trustee as additional insureds;

 

16

 



(v)            prior to expiration of any such policy, the Company shall furnish
the Authority with evidence satisfactory to the Authority that the policy or
certificates has been renewed or replaced in compliance with this Loan
Agreement.

 

(c)            In the event the Company shall fail to maintain the insurance
coverage required by this Loan Agreement, the Authority or the Trustee may (but
shall be under no obligation to), after ten (10) days written notice to the
Company unless cured within such ten (10) days, contract for the required
policies of insurance and pay the premiums on the same and the Company agrees to
reimburse the Authority or the Trustee to the extent of the amounts so advanced
with interest thereon at the maximum rate permitted by law.

 

(d)            In addition to the provisions of Section 2.08(a), (b) and (c)
above, the Company shall also comply with any insurance requirements set forth
in the Mortgage Indenture.

 

Section 2.09.            Filing of Other Documents. The parties hereto shall
execute, at the request of the Company, and the Company shall file financing
statements, continuation statements, notices and such other documents necessary
to perfect all security interests created pursuant to the terms of this
Agreement and the Indenture and to preserve and protect the rights of the
Trustee in the granting by the Authority of certain rights of the Authority,
pursuant to the Indenture, under this Agreement and the First Mortgage Bonds,
and the Authority and the Trustee shall have no responsibilities for such
filings whatsoever, other than executing the documents requested by the Company
as applicable. The Company shall provide to the Trustee, and upon its request,
to the Authority, copies of such filed documents.

 

17

 

 

ARTICLE III

ISSUANCE OF THE BONDS

 

Section 3.01.      Agreement To Issue Bonds; Application of Bond Proceeds. In
order to provide funds to finance the refunding of the principal of the Prior
Bonds, the Authority agrees that it will issue under the Indenture, sell and
cause to be delivered to the respective Underwriters or their designee, the
Bonds in the aggregate principal amount of $55,415,000, bearing interest,
maturing and having the terms as set forth in the Indenture. The proceeds
received from the sale of the Bonds shall be deposited with the Trustee as
follows: (a) a sum equal to the accrued interest, if any, shall be deposited
into the Bond Fund and used to pay interest on the Bonds on the first Bond
interest payment date; and (b) the balance of the proceeds received from the
sale of the Bonds, together with the funds furnished by the Company shall be
applied on December 27, 2012 to the redemption of all the Prior Bonds, except
the Series 2002 Prior Bonds, and on January 1, 2013 to the redemption of the
Series 2002 Prior Bonds.

 

Section 3.02.      First Mortgage Bonds. To evidence the Loan to the Company,
the Company shall deliver to the Authority the First Mortgage Bonds in the total
aggregate principal amount of $55,415,000. In order to secure the repayment of
the Bonds, simultaneously with the issuance and delivery of the Bonds, the
Authority through the Indenture shall assign its interests in the First Mortgage
Bonds to the Trustee, subject to its Reserved Rights. The form and nature of the
First Mortgage Bonds to be delivered by the Company are set forth and described
in Exhibit A attached hereto and the First Mortgage Bonds shall be in
substantially such form, with such variations in principal amounts, interest
rates, interest payment and maturity dates and prepayment or redemption
provisions as may be necessary to correspond to such provisions of the Bonds
issued by the Authority.

 

The First Mortgage Bonds shall:

 

(a)           be payable to the Trustee, registered in the name of the Trustee
and be non-transferable except to a successor Trustee;

 

(b)           be issued in the principal amount equal to the aggregate principal
amount of the Bonds;

 

(c)           provide for payments of interest equal to the payments of interest
on the Bonds except that the Company shall receive a cash credit against its
interest obligations equal to (i) accrued interest on the Bonds deposited with
the Trustee at the time of issuance of the Bonds, if any, and (ii) such other
moneys held at the time of such interest payment date by the Trustee in the Bond
Fund created under the Indenture and available for the payment of interest on
such Bonds;

 

(d)           require payments of principal, or principal plus a premium, equal
to the stated maturities on the Bonds and the payment of all other amounts due
under this Agreement;

 

18

 



(e)           contain redemption provisions, or provisions in respect of the
acceleration or prepayment of principal and premium, if any, equivalent to the
redemption provisions of the Bonds; and

 

(f)           require all payments on such First Mortgage Bonds to be made one
(1) Business Day prior to the due date for the corresponding payment to be made
on the Bonds.

 

Section 3.03.      Conditions Precedent to Financing. The Authority shall not be
obligated to issue the Bonds until the conditions set forth in Section 2.06 of
the Indenture have been satisfied.

 

Section 3.04.      Disbursements From Redemption Fund. The moneys in the
Redemption Fund shall be transferred by the Trustee to the Prior Trustees, in
their capacity as trustee for the respective series of Prior Bonds, for the
payment of the principal of, premium, if any, and interest on the Prior Bonds on
the Delivery Date.

 

Section 3.05.      Investment of Moneys. Any moneys held as a part of the Bond
Fund, the Redemption Fund or any other fund shall be invested or reinvested by
the Trustee, at the request of and as directed in writing by a Company
Representative, in any of the Permitted Investments, but in compliance with the
Tax Certificate. The Trustee shall be entitled to conclusively rely on the
Company’s directions and make investments at the written direction of the
Company Representative without determining whether such investments comply with
the Tax Certificate.

 

The Trustee may make such Permitted Investments through its own bond department
or the bond department of any entity under common control with the Trustee. All
such Permitted Investments shall at all times be a part of the fund (the
Redemption Fund, the Bond Fund or such other fund, as the case may be) from
which the moneys used to acquire such Permitted Investments shall have come, and
all income and profits on such Permitted Investments shall be credited to, and
losses thereon shall be charged against, such funds. Such Permitted Investments
shall be made so as to mature or be subject to redemption at the option of the
holder thereof on or prior to the date or dates that the Company anticipates
that moneys therefrom will be required. Such Permitted Investments shall be
registered in the name of the Trustee or its nominee.

19

 

ARTICLE IV

LOAN PROCEEDS TO COMPANY; LOAN PROVISIONS;

PROVISIONS RELATING TO THE PROJECTS

 

Section 4.01.      Loan of Proceeds. The Authority agrees, upon the terms and
conditions contained in this Agreement, to lend to the Company the proceeds
received by the Authority from the sale of the Bonds. Such proceeds shall be
disbursed as provided in Section 3.01 hereof.

 

Section 4.02.       Amounts Payable.

 

(a)           The Company agrees to repay the principal of the loan in
installments, on or before each Interest Payment Date, commencing October 1,
2013, and on or before any other date fixed for redemption or maturity of any or
all of the Bonds pursuant to the Indenture, and to pay interest on the loan on
or before each Interest Payment Date, commencing April 1, 2013, and on or before
any other date fixed for redemption or maturity of any or all of the Bonds
pursuant to the Indenture, until the principal of and interest on the Bonds
shall have been fully paid or provision for the payment thereof shall have been
made in accordance with the Indenture, in an amount which, together with other
moneys available therefor in the Bond Fund, will enable the Trustee to pay the
amount payable on such date as principal of (whether at maturity or upon
redemption or acceleration or otherwise), and interest on the Bonds as provided
in the Indenture. Such payments shall be made in immediately available funds at
least one (1) Business Day in advance of the due date.

 

It is understood and agreed that all payments payable under this Section 4.02(a)
by the Company are assigned by the Authority to the Trustee for the benefit of
the holders of the Bonds. The Company hereby consents to such assignment. The
Authority hereby directs the Company, and the Company hereby agrees, to pay to
the Trustee at the Trustee’s corporate trust office all payments payable
pursuant to this Section 4.02(a).

(b)           The Company will also pay the expenses of the Authority as set
forth in Section 2.07, including attorneys’ fees, of the Authority related to
the issuance of the Bonds and incurred at or before the issuance and delivery
thereof and any fees and expenses, including attorneys’ fees, of the Authority
incurred hereafter.

 

(c)           The Company will also pay the reasonable fees and expenses of the
Trustee and any Paying Agents under the Indenture, such reasonable fees and
expenses to be paid directly to the Trustee or any Paying Agents for the
Trustee’s or any such Paying Agents’ own account as and when such reasonable
fees and expenses become due and payable, and any reasonable expenses in
connection with any redemption of the Bonds.

 

(d)           The Company shall also make any payments required under the Tax
Certificate.

 

20

 



(e)           If the Company should fail to make any of the payments required in
this Section 4.02, the item or installment so in Default shall continue as an
obligation of the Company until the amount in Default shall have been fully
paid, and the Company agrees to pay the same with interest thereon, to the
extent permitted by law, from the date thereof at the Late Payment Rate per
annum.

 

Section 4.03.      Obligations of Company Hereunder Unconditional. The
obligations of the Company to make the payments required under the First
Mortgage Bonds and in Section 4.02 and other sections hereof and to perform and
observe the other agreements contained herein shall be absolute and
unconditional and shall not be subject to any defense or any right of setoff,
counterclaim or recoupment arising out of any breach by the Authority or the
Trustee of any obligation to the Company, whether hereunder or otherwise, or out
of any indebtedness or liability at any time owing to the Company by the
Authority or the Trustee and until such time as the principal of and interest on
the Bonds shall have been fully paid or provision for the payment thereof shall
have been made in accordance with the Indenture, the Company (a) will not
suspend or discontinue any payments provided for in Section 4.02 hereof, and
(b) except as provided in Article VIII hereof, will not terminate the Term of
Agreement for any cause, including, without limiting the generality of the
foregoing, the occurrence of any acts or circumstances that may constitute
failure of consideration, eviction or construction, eviction, destruction of or
damage to any Project, the taking by eminent domain of title to or temporary use
of any or all of the Projects, commercial frustration of purpose, any change in
the tax or other laws of the United States of America or of the State or any
political subdivision of either thereof or any failure of the Authority or the
Trustee to perform and observe any agreement, whether express or implied, or any
duty, liability or obligation arising out of or connected with this Agreement.

 

Section 4.04.      Preservation of Projects. The Company shall pay all operating
costs, utility charges and other costs and expenses arising out of ownership,
possession, use or operation of the Projects. The Authority shall have no
obligation and makes no warranties respecting the condition or operation of the
Projects. The Company will not use as a basis for contesting any assessment or
levy of any tax the financing under this Agreement or the issuance of the Bonds
by the Authority and, if any administrative body or court of competent
jurisdiction shall hold for any reason that the Projects are exempt from
taxation by reason of the financing under this Agreement or issuance of the
Bonds by the Authority or other Authority action in respect thereto, the Company
covenants to make payments in lieu of all such taxes in an amount equal to such
taxes and, if applicable, interest and penalties.

 

Section 4.05.      Taxes and Governmental Charges. The Company will pay or cause
to be paid, during the Term of Agreement, as the same respectively become due,
all taxes and governmental charges of any kind whatsoever that may at any time
be lawfully assessed or levied against or with respect to its properties and
assets. The Company may, at the Company’s expense and in the Company’s name, in
good faith contest any such taxes, assessments and other charges and, in the
event of any such contest, may permit the taxes, assessments or other charges so
contested to remain unpaid during the period of such contest and any appeal
therefrom.

 

21

 



Section 4.06.      Limitation of Authority’s Liability. THE STATE IS NOT
OBLIGATED TO PAY, AND NEITHER THE FAITH AND CREDIT NOR TAXING POWER OF THE STATE
IS PLEDGED TO THE PAYMENT OF, THE PRINCIPAL OR REDEMPTION PRICE, IF ANY, OF OR
INTEREST ON THE BONDS. THE BONDS ARE A SPECIAL, LIMITED OBLIGATION OF THE
AUTHORITY, PAYABLE SOLELY OUT OF THE REVENUES OR OTHER RECEIPTS, FUNDS OR MONEYS
OF THE AUTHORITY PLEDGED UNDER THE INDENTURE AND FROM ANY AMOUNTS OTHERWISE
AVAILABLE UNDER THE INDENTURE FOR THE PAYMENT OF THE BONDS. THE BONDS DO NOT NOW
AND SHALL NEVER CONSTITUTE A CHARGE AGAINST THE GENERAL CREDIT OF THE AUTHORITY.
THE AUTHORITY HAS NO TAXING POWER.

 

Pursuant to the Act, neither the members of the Authority, nor any person
executing bonds for the Authority, shall be liable personally on said bonds by
reason of the issuance thereof.

22

 

ARTICLE V

SPECIAL COVENANTS AND AGREEMENTS

 

Section 5.01.      No Warranty of Condition or Suitability by Authority. The
Authority makes no warranty, either express or implied, as to the Projects or
the condition thereof, or that the Projects will be suitable for the purposes or
needs of the Company.

 

Section 5.02.      Further Assurances and Corrective Instruments. (a) Subject to
the provisions of the Indenture, the Authority and the Company agree that they
will, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, such supplements and amendments hereto and
such further instruments as may reasonably be required for carrying out the
intention or facilitating the performance of this Agreement, the Mortgage
Indenture or the transactions contemplated hereby or thereby.

 

(b)            The Company shall cause this Agreement, the Supplemental Mortgage
Indenture and all necessary UCC financing statements (including continuation
statements) to be recorded and filed in such manner and in such places as may be
required by law to fully preserve and protect the security of the holders and
the rights of the Trustee and to perfect the security interest created by the
Indenture and the Mortgage Indenture, except that the Mortgage Indenture
(including the Supplemental Mortgage Indenture) shall not be required to be
recorded in Cumberland County, New Jersey. The Company hereby represents and
warrants that: the only real estate owned by the Company in Cumberland County,
New Jersey consists of the following properties in Downe Township, which were
acquired by the Company by virtue of the merger in 2006 of the Company's
wholly-owned subsidiary, Bayview Water Company, into the Company: (i) 55-57
Virginia Ave, which is 0.41 acres of vacant land whose tax assessment is $1,000
and whose annual property tax is $17; (ii) Delaware Avenue along the Canal,
which is 1.72 acres of vacant land whose tax assessment is $1,000 and whose
annual property tax is $17; (iii) 150 New Jersey Avenue, which is 0.15 acres of
land improved with a pumping station, whose tax assessment is $76,000 and whose
annual property tax is $1,315; and (iv) 862 Downe Avenue, which is 0.17 acres of
land improved with a pumping station, whose tax assessment is $76,000 and whose
annual property tax is $1,315. The Company further represents and warrants that
(as indicated in the Company's most recent SEC Form 10-K) the Bayview system is
not physically interconnected with the Company's systems in Middlesex County and
Union County, New Jersey; and the Bayview system produced less than one percent
(1%) of the Company's 2011 consolidated operating revenues..

 

Section 5.03.      Authority and Company Representatives. Whenever under the
provisions of this Agreement the approval of the Authority or the Company is
required or the Authority or the Company is required to take some action, such
approval or such request shall be given for the Authority by an Authority
Representative, for the Company by a Company Representative; and the Authority
and the Trustee and any party hereto shall be authorized to act on any such
approval or request.

23

 

 

ARTICLE VI

INDEMNIFICATION AND REDEMPTION

 

Section 6.01.      [Intentionally Omitted.]

 

Section 6.02.      Indemnification Covenants.

 

(a)           The Company agrees to and does hereby indemnify and hold harmless
Indemnified Parties against any and all losses, claims, damages or liabilities
(including all costs, expenses and reasonable counsel fees incurred in
investigating or defending such claim) suffered by any of the Indemnified
Parties and caused by, relating to, arising out of, resulting from, or in any
way connected with (i) the condition, use, possession, conduct, management,
planning, design, acquisition, construction, installation, financing or sale of
the Projects or any part thereof including the payment of rebate to the federal
government; or (ii) any untrue statement of a material fact contained in
information provided by the Company with respect to the transactions
contemplated hereby; (iii) any omission of a material fact necessary to be
stated therein in order to make such statement not misleading or incomplete; or
(iv) the acceptance or administration by the Authority of its duties under the
Trust Indenture (other than those caused by the gross negligence or willful
misconduct of the Authority); or (v) the acceptance or administration or
performance by the Trustee of its duties under the Trust Indenture (other than
those caused by the negligence or willful misconduct of the Trustee). In case
any action shall be brought against one or more of the Indemnified Parties based
upon any of the above and in respect to which indemnity may be sought against
the Company, such Indemnified Party shall promptly notify the Company in
writing, and except where the Company is the claimant the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party, the payment of all costs and expenses and the right to
negotiate and consent to settlement. Any one or more of the Indemnified Parties
shall have the right to employ separate counsel at the Company’s expense in any
such action and to participate in the defense thereof if, in the reasonable
opinion of the Indemnified Party, a conflict of interest could arise out of the
representation of the parties by the same counsel. The Company shall not be
liable for any settlement of any such action effected without the Company’s
consent, but if settled with the consent of the Company, or if there is a final
judgment for the claimant on any such action, the Company agrees to indemnify
and hold harmless the Indemnified Parties from and against any loss or liability
by reason of such settlement of judgment.

 

(b)           The Company agrees to and does hereby indemnify and hold harmless
the Indemnified Parties against any and all losses, claims, damages or
liabilities (including all costs, expenses, and reasonable counsel fees incurred
in investigating or defending such claim) suffered by any of the Indemnified
Parties and caused by relating to, arising out of, resulting from, or in any way
connected to an examination, investigation or audit of the Bonds by the Internal
Revenue Service (the “IRS”). In the event of such examination, investigation or
audit, the Indemnified Parties shall have the right to employ counsel at the
Company’s expense. In such event, the Company shall assume the primary role in
responding to and negotiating with the IRS, but shall inform the Indemnified
Parties of the status of the investigation. In the event the Company fails to
respond adequately and promptly to the IRS, the Authority shall have the right
to assume the primary role in responding to and negotiating with the IRS and
shall have the right to enter into a closing agreement, for which Company shall
be liable.

24

 



 

(c)           Notwithstanding anything in this Agreement to the contrary which
may limit recourse to the Company or may otherwise purport to limit the
Company’s liability, the provisions of this Section shall control the Company’s
obligations and shall survive repayment of the Bonds.

 

Section 6.03.      Assignment of Interest in This Agreement by Authority. Any
assignment or pledge by the Authority to the Trustee pursuant to the Indenture
of any interest in this Agreement or any moneys receivable under this Agreement
shall be subject and subordinate to this Agreement.

 

Section 6.04.      Optional Redemption of Bonds. With the exception of the
Series A Bonds, the Company shall have and is hereby granted the option to
prepay from time to time the amounts payable under this Agreement in sums
sufficient to redeem or to pay or cause to be paid all or part of the Bonds in
accordance with the provisions of Section 3.01 of the Indenture. On or before
the date set for redemption in the Company's notice of redemption, the Company
shall pay to the Trustee an amount equal to the then applicable redemption price
for the First Mortgage Bonds or as a prepayment of the First Mortgage Bonds,
plus interest accrued to the redemption date. Upon the agreement of the Company
to deposit moneys in the Bond Fund in an amount sufficient to redeem Bonds
subject to redemption, the Authority, at the request of the Company, shall
forthwith take all steps (other than the payment of the money required for such
redemption) necessary under the applicable redemption provisions of the
Indenture to effect redemption of all or part of the then Outstanding Bonds, as
may be specified by the Company, on the date established for such redemption.

 

Section 6.05.      References to Bonds Ineffective After Bonds Paid. Upon
payment in full of the Bonds (or provision for payment thereof having been made
in accordance with the provisions of the Indenture) and all fees and charges of
the Trustee and the Authority, all references in this Agreement to the Bonds and
the Trustee shall be ineffective, and neither the Trustee nor the holders of any
of the Bonds shall thereafter have any rights hereunder, saving and excepting
those that shall have theretofore vested.

 

Section 6.06.      Authority To Grant Security Interest to Trustee. The parties
hereto agree that pursuant to the Indenture, the Authority shall assign to the
Trustee in order to secure payment of the Bonds all of the Authority’s right,
title and interest in this Agreement subject to the Reserved Rights.

25

 

 

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

 

Section 7.01.      Events of Default Defined. The following shall be “Events of
Default” under this Agreement and the terms “Event of Default” and “Default”
shall mean, whenever they are used in this Agreement, any one or more of the
following events:

 

(a)           default in the payment of any installment of the principal or
interest on the First Mortgage Bonds on the date when due after giving effect to
any applicable grace period; or

 

(b)           the occurrence of an "event of default" under the Mortgage
Indenture other than an event of default resulting from a default in the payment
of any installment of the principal or interest on the First Mortgage Bonds on
the date when due, and the acceleration of the First Mortgage Bonds as a result
of such "event of default"; or

 

(c)           if any material representation or warranty by, or by an authorized
representative of the Company on behalf of, the Company made herein or in any
report, certificate, financial statement or other instrument furnished in
connection with this Agreement shall prove to be false or misleading in any
material respect when made; or

 

(d)           default in the performance, or breach, of any covenant or warranty
of the Company in this Agreement or any other Loan Document with respect to
(other than a default in the performance, or breach, of a covenant or warranty
where such performance or breach is elsewhere in this Section 7.01 specifically
dealt with or which has expressly been included in this Agreement), and
continuance of such default or breach for a period of 60 days after there has
been given, by registered or certified mail, to the Company and the Mortgage
Trustee by the Trustee, or to the Company, the Mortgage Trustee and the Trustee
by the Holders of at least 25% in principal amount of the Bonds Outstanding, a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or

 

(e)           default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company (or the payment of which is
guaranteed by the Company), if that default is caused by a failure to pay
principal at its stated maturity after giving effect to any applicable grace
period, or results in the acceleration of such indebtedness prior to its stated
maturity and, in each case, the principal amount of such indebtedness, together
with the principal amount of any other indebtedness under which there has been a
payment default after stated maturity or the maturity of which has been so
accelerated, aggregates $25,000,000 or more; or

 

(f)           the Company (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

26

 



(g)           a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company, as the case may be, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company, or any such petition shall be filed
against the Company and such petition shall not be dismissed within sixty (60)
days; or

 

(h)           a final judgment or judgments for the payment of money in an
aggregate amount (to the extent not paid or insured) in excess of $25,000,000
are rendered against the Company and which judgments are not, within sixty (60)
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within sixty (60) days after the expiration of such stay; or

 

(i)           The occurrence of an Event of Default under the Indenture.

 

The provisions of subsection (b) of this Section are subject to the following
limitation: if by reason of force majeure the Company is unable in whole or in
part to carry out any of its agreements contained herein (other than its
obligations contained in Sections 4.01, 4.02 and 4.03 hereof and any other
Reserved Right), the Company shall not be deemed in Default during the
continuance of such inability. The term “force majeure” as used herein shall
mean, without limitation, the following: acts of God; strikes, lockouts or other
industrial disturbances; acts of public enemies; orders or restraints of any
kind of the government of the United States of America or of the State or of any
of their departments, agencies or officials, or of any civil or military
authority; insurrections; riots; landslides; earthquakes; fires; storms;
droughts; floods; explosions; breakage or accident to machinery, transmission
pipes or canals; and any other cause or event not reasonably within the control
of the Company. The Company agrees, however, to remedy with all reasonable
dispatch the cause or causes preventing it from carrying out such agreement,
provided that the settlement of strikes, lockouts and other industrial
disturbances shall be entirely within the discretion of the Company, and it
shall not be required to make settlement of strikes, lockouts and other
industrial disturbances by acceding to the demands of the opposing party or
parties when such course is in its judgment unfavorable to it.

 

Section 7.02. Remedies on Default. Whenever any Event of Default referred to in
Section 7.01 hereof shall have happened and be continuing, the Trustee may take
one or any combination of the following remedial steps:

 

27

 



(a)           By written notice to the Company, declare an amount equal to all
amounts then due and payable on the Bonds, whether by acceleration of maturity
(as provided in the Indenture) or otherwise, to be immediately due and payable,
whereupon the same shall become immediately due and payable;

 

(b)           The First Mortgage Bonds may be redeemed, together with interest
then due thereon, by delivery of written notice of the Authority's or the
Trustee's exercise of such option to the Trustee and the Company, such payments
to be immediately due and payable, subject to the terms and conditions of the
Mortgage Indenture, or the First Mortgage Bonds may be sold in conformity with
the provisions of the New Jersey Uniform Commercial Code (provided the same is
in compliance with all securities laws);

 

(c)           Have reasonable access to and inspect, examine and make copies of
the books and records of the Company relating to the Projects; or

 

(d)           Take whatever action at law or in equity may appear necessary or
desirable to collect the amounts then due and thereafter to become due, or to
enforce performance and observance of any obligation, agreement or covenant of
the Company under this Agreement or the Mortgage Indenture.

 

Any amounts collected pursuant to action taken under this Section 7.02 shall be
paid into the Bond Fund and applied in accordance with the provisions of the
Indenture.

Section 7.03.      No Remedy Exclusive. No remedy herein conferred upon or
reserved to the Authority is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Agreement or now or
hereafter existing at law or in equity. No delay or omission to exercise any
right or power accruing upon any Default shall impair any such right or power or
shall be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient. In order to
entitle the Authority to exercise any remedy reserved to it in this Article, it
shall not be necessary to give any notice, other than such notice as may be
required in this Article. Such rights and remedies as are given the Authority
hereunder shall also extend to the Trustee, and the Trustee and the holders of
the Bonds, subject to the provisions of the Indenture, shall be entitled to the
benefit of all covenants and agreements herein contained.

 

Section 7.04.      Agreement To Pay Attorneys’ Fees and Expenses. In the event
the Company should default under any of the provisions of this Agreement and the
Authority or the Trustee should employ attorneys or reasonably incur other
expenses for the collection of payments required hereunder or the enforcement of
performance or observance of any obligation or agreement on the part of the
Company herein contained, the Company agrees that it will within thirty
(30) days after demand therefor pay to the Authority or the Trustee, as the case
may be, the reasonable fee of such attorneys and such other expenses so
incurred.

 

Section 7.05.      No Additional Waiver Implied by One Waiver. In the event any
agreement contained in this Agreement should be breached by any party and
thereafter waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.

 

28

 



Section 7.06.      Additional Remedies. In addition to the above remedies, if
the Company commits a breach, or threatens to commit a breach of this Agreement,
or of any other document executed by the Company in connection therewith, the
Authority shall have the right and remedy, without posting bond or other
security, to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause immediate and irreparable injury to the
Authority and that money damages will not provide an adequate remedy therefor.

 

Section 7.07.      Waiver. Upon the occurrence and during the continuance of an
Event of Default, to the extent that such rights may then lawfully be waived,
neither the Company, nor anyone claiming through or under it, shall set up,
claim or seek to take advantage of any appraisement, valuation, stay, extension
or redemption laws of any jurisdiction now or hereafter in force, in order to
prevent or hinder the enforcement of this Indenture, and the Company, for itself
and all who may claim through or under it, hereby waives, to the extent that it
lawfully may do so, the benefit of all such laws.

 

29

 

 

ARTICLE VIII

OPTIONS; PREPAYMENT OF LOAN

 

Section 8.01.      Option To Terminate at Any Time. The Company shall have, and
is hereby granted, the option to terminate the Term of Agreement at any time
prior to full payment of the Bonds (or provision for payment thereof having been
made in accordance with the provisions of Article VIII of the Indenture) (a) by
paying to the Trustee an amount which, when added to the amount on deposit in
the Bond Fund, will be sufficient to pay, retire and redeem all the Outstanding
Bonds in accordance with the Indenture (including, without limiting the
generality of the foregoing, principal of and interest to maturity or applicable
redemption date, as the case may be, expenses of redemption and the Authority’s,
the Trustee’s and the Paying Agents’ fees and expenses) and any other amounts
described in the last full paragraph of Section 8.02 hereof, and, in case of
redemption, by making arrangements satisfactory to the Trustee for the giving of
the required notice of redemption and (b) by giving the Authority notice in
writing of such termination, and such termination shall forthwith become
effective.

 

Section 8.02.      Option To Prepay Loan Upon the Occurrence of Certain Events.
The Company shall have, and is hereby granted, the option or right to terminate
the Term of Agreement and prepay the amounts payable hereunder prior to the full
payment of the Bonds (or provision for payment thereof having been made in
accordance with the provisions of the Indenture) at any time and if any of the
events set forth below shall occur:

 

(a)           Any Project shall have been damaged or destroyed to such extent
that the First Mortgage Bonds shall be required to be redeemed pursuant to
subsection B of Section 4 of Article VIII of the Second Supplemental Indenture
dated October 1, 1939;

 

(b)           Title to, or the use, of all or a portion of any Project, shall
have been taken under the exercise of the power of eminent domain, or shall be
purchased, by, any governmental body or by any person, firm or corporation
acting under governmental authority and the same shall require the First
Mortgage Bonds to be redeemed pursuant to subsection B of Section 4 of Article
VIII of the Second Supplemental Indenture dated October 1, 1939;

 

(c)           Changes which the Company cannot reasonably control or overcome in
the economic availability of materials, supplies, labor, equipment and other
properties and things necessary for the efficient operation or of the Projects
for the purpose contemplated by this Agreement shall have occurred, or
technological or other changes shall have occurred which, in the opinion of the
Company expressed in a certificate of the Company Representative filed with the
Authority and the Trustee, render the continued operation of the Projects
uneconomical for such purposes;

 

(d)           As a result of any changes in the Constitution of the State or the
Constitution of the United States of America or of legislative or administrative
action (whether state or federal) or by final decree, judgment or order of any
court or administrative body (whether state or federal) entered after the
contest thereof by the Company in good faith, this Agreement shall have become
void or unenforceable or impossible of performance in accordance with the intent
and purposes of the parties as expressed in this Agreement, or unreasonable
burdens or excessive liabilities shall have been imposed on the Company in
respect to the Projects, including, without limitation, federal, state or other
ad valorem, property, income or other taxes not being imposed on the date of
this Agreement; or

 

30

 



(e)           The Company files a certificate of the Company Representative with
the Authority and the Trustee stating that as a result of circumstances
unforeseen at the time the Bonds were issued, the Company has decided to
discontinue operation of the Projects.

 

To exercise such prepayment option, the Company shall, within 90 days following
the event authorizing such prepayment, give written notice to the Authority and
to the Trustee and shall specify therein the date of prepaying the loan, which
date shall be not less than 50 days nor more than 90 days from the date such
notice is mailed, and shall make arrangements satisfactory to the Trustee for
the giving of the required notice of redemption. The prepayment amount payable
by the Company in the event of its prepayment pursuant to this Section shall be
the sum of the following:

(i)           An amount of money which, when added to the amount then on deposit
and available in the Bond Fund, will be sufficient to pay, retire and redeem all
the Outstanding Bonds pursuant to the terms of the Indenture, including, without
limitation, the principal amount thereof, all interest to accrue to said
redemption date and expenses, plus

(ii)           An amount of money equal to the Trustee’s and Paying Agents’ fees
and expenses under the Indenture accrued and to accrue until such final payment
and redemption of the Bonds, plus

(iii)           An amount of money equal to the Authority’s fees and expenses
under this Agreement accrued and to accrue until such final payment and
redemption of the Bonds, plus

(iv)           All other liabilities and payment obligations of the Company
accrued and to accrue under this Agreement until such final payment and
redemption of the Bonds.

31

 

 

ARTICLE IX

OBLIGATION TO PREPAY LOAN IN CERTAIN EVENTS

Section 9.01.      Determination of Taxability. The Company shall be obligated
to prepay the amounts payable hereunder, and accordingly cause redemption of the
Bonds pursuant to Section 3.01(a)(ii) of the Indenture, within 180 days after a
Determination of Taxability (as defined below) shall have occurred by prepaying
an amount equal to, when added to other funds on deposit in the Bond Fund,
(a) 100% of the aggregate principal amount of Bonds Outstanding at the time of a
Determination of Taxability plus accrued interest to the redemption date, plus
(b) an amount of money equal to the Trustee’s and Paying Agent’s fees and
expenses under the Indenture accrued and to accrue until such prepayment and
redemption of the Bonds, plus (c) an amount of money equal to all sums due to
the Authority under this Agreement.

A “Determination of Taxability” shall have been deemed to occur if, as a result
of an Event of Taxability, a final decree or judgment of any federal court or a
final action of the Internal Revenue Service determines that interest paid or
payable on any Bond is or was includable in the gross income of a holder,
Beneficial Owner, former holder or former Beneficial Owner of the Bonds for
federal income tax purposes under Section 103 (or a successor provision to
Section 103) of the Code (other than a holder who is or was a substantial user
or related person within the meaning of Section 147(a) of the Code). However, no
such decree or action will be considered final for this purpose unless the
Company has been given written notice and, if it is so desired and is legally
allowed, has been afforded the opportunity to contest the same, either directly
or in the name of any holder, Beneficial Owner, former holder or former
Beneficial Owner of a Bond, provided that in the event the Company contests such
decree or action in the name of a holder, Beneficial Owner, former holder or
former Beneficial Owner of a Bond, the Company agrees to pay all expenses of
such contest and offers such holder, Beneficial Owner, former holder or former
Beneficial Owner indemnity with respect to such expenses, and until conclusion
of any appellate review, if sought. If the Trustee receives written notice from
any such holder, Beneficial Owner, former holder or former Beneficial Owner
stating that (a) the holder, Beneficial Owner, former holder or former
Beneficial Owner has been notified in writing by the Internal Revenue Service
that it proposes to include the interest on any Bond in the gross income of such
holder, Beneficial Owner, former holder or former Beneficial Owner for the
reasons described herein or any other proceeding has been instituted against
such holder, Beneficial Owner, former holder or former Beneficial Owner which
may lead to a final decree or action as described herein and (b) such holder,
Beneficial Owner, former holder or former Beneficial Owner will afford the
Company the opportunity to contest the same, either directly or in the name of
such holder, Beneficial Owner, former holder or former Beneficial Owner,
provided that in the event the Company contests such decree or action in the
name of a holder, Beneficial Owner, former holder or former Beneficial Owner of
a Bond, the Company agrees to pay all expenses of such contest and offers such
holder, Beneficial Owner, former holder or former Beneficial Owner indemnity
with respect to such expenses, and until a conclusion of any appellate review,
if sought, and the Trustee is satisfied that such information is accurate, then
the Trustee shall promptly give written notice thereof to the Company and the
Authority and to each such holder, Beneficial Owner, former holder or former
Beneficial Owner and to all other registered owners of the Bonds. The Trustee
shall thereafter coordinate any similar requests or notices it may have received
from other holders, Beneficial Owners, former holders or former Beneficial
Owners and shall keep them informed of the progress of any administrative
proceedings or litigation. If a final decree or action as described above
thereafter occurs, the Trustee shall make the required demand for prepayment of
the amounts payable hereunder and redemption of the Bonds and give notice of the
redemption of the Bonds at the earliest practical date, but not later than the
date specified in this Article, and in the manner provided by Section 3.02 of
the Indenture.

32

 



An “Event of Taxability” shall mean the failure of the Company to observe any
covenant, agreement or representation herein, which failure results in a
Determination of Taxability.

The prepayment amount shall be applied, together with other available moneys in
the Bond Fund, to the redemption of the Bonds on the earliest possible date
after notice as provided in the Indenture, whether or not such date is an
Interest Payment Date, and to the payment of the Trustee’s and Paying Agents’
fees and expenses under the Indenture accrued to such prepayment and redemption
of the Bonds, and to all sums due to the Authority under this Agreement.

Section 9.02.      Public Purpose Covenant Violations. The Company shall prepay
the First Mortgage Bonds in full, together with interest accrued and to accrue
to the redemption date upon the occurrence of one of the following events: (a)
the Company ceases to operate any Project or to cause any Project to be operated
as an authorized project under the Act for twelve (12) consecutive months,
without first obtaining the prior written consent of the Authority, or (b) any
material representation or warranty made by the Company in the Agreement or in
any document furnished in connection with the Agreement proves to have been
false or misleading in any material respect when made. The Authority shall give
notice to the Company and the Trustee of such occurrence; whereupon the Trustee
shall give notice to the Bondholders of the redemption of the Bonds pursuant to
Sections 3.01 and 3.02 of the Indenture and will set a redemption date according
to Section 3.01 of the Indenture, but in no event later than sixty (60) days
after the Authority gives notice to the Trustee of the occurrence. The
prepayment of the First Mortgage Bonds shall be due and payable on the second
Business Day preceding the redemption date. Payment on the First Mortgage Bonds
by the Company pursuant to this Section shall be in an amount sufficient,
together with other funds on deposit with the Trustee which are available for
such purpose, to redeem the Bonds then Outstanding, and to pay (i) all
administrative expenses accrued and to accrue through the redemption date and
(ii) any other expenses and fees required to satisfy and discharge the
Indenture.

33

 

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01.      Term of Agreement. This Agreement shall remain in full force
and effect from the date hereof until all of the Bonds, the First Mortgage Bonds
and the fees and expenses of the Authority, the Trustee and any Paying Agents
shall have been fully paid or provision made for such payments.

 

Section 10.02.      Notices. All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given when delivered
or three days after having been mailed, by registered or certified mail, postage
prepaid, addressed as follows:

 

  if to the Authority: New Jersey Economic Development Authority

36 West State Street

P.O. Box 990

Trenton, New Jersey 08625

Attention: Director of Program Services

 

  if to the Company: Middlesex Water Company

1500 Ronson Road

Iselin, New Jersey 08830-3020

Attention: A. Bruce O’Connor

Vice President and Chief Financial Officer

 

  if to the Trustee: Deutsche Bank National Trust Company

100 Plaza One, 6th Floor, MS: JCY03-0699

Jersey City, NJ 07311

 

if to the Underwriters:

 

A duplicate copy of each notice, certificate or other communication given
hereunder by the Authority or the Company shall also be given to the Trustee and
the Underwriters. The Authority, the Company, the Trustee and the Underwriters
may, by written notice given hereunder, designate any further or different
addresses to which subsequent notices, certificates or other communications
shall be sent.

Section 10.03.       Binding Effect. This Agreement shall inure to the benefit
of and shall be binding upon the Authority, the Company, the Trustee, the
Bondholders and their respective successors and assigns, subject, however, to
the limitations contained in Sections 2.03(d), 6.01 and 6.03 hereof.

 

Section 10.04.       Severability. In the event any provision of this Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render unenforceable any other provision
hereof.

 

34

 



Section 10.05.       Amounts Remaining in Bond Fund. It is agreed by the parties
hereto that any amounts remaining in the Bond Fund upon expiration or earlier
termination of the Term of Agreement, as provided in this Agreement, after
payment in full of the Bonds (or provision for payment thereof having been made
in accordance with the provisions of the Indenture) and the fees and expenses of
the Trustee and any Paying Agents in accordance with the Indenture, shall belong
to and be paid to the Company by the Trustee as the return of an overpayment of
the amounts payable hereunder.

 

Section 10.06.      Amendments, Changes and Modifications. Subsequent to the
issuance of Bonds and prior to their payment in full (or provision for the
payment thereof having been made in accordance with the provisions of the
Indenture), and except as otherwise herein expressly provided, this Agreement
may not be amended or terminated without the written consent of the Trustee and,
to the extent provided in Article XII of the Indenture, in accordance with the
provisions of the Indenture.

 

Section 10.07.      No Personal Liability of Company Officials. No covenant or
agreement contained in the Bonds or in this Agreement shall be deemed to be the
covenant or agreement of any officer, director, agent or employee of the Company
in his or her individual capacity. No recourse shall be had for the payment of
the principal of and interest on any of the Bonds or for any claim based thereon
or upon any obligation, covenant or agreement contained in this Agreement
against any past, present or future officer, director, agent or employee of the
Company, or any incorporator, officer, employee, director or agent of any
successor corporation, as such, either directly or through the Company or any
successor corporation of the Company, under any rule of law or equity, statute
or constitution or by the enforcement of any assessment or penalty or otherwise,
and all such liability of any such incorporator, officer, employee, director or
agent as such is hereby expressly waived and released as a condition of and
consideration for the execution of this Agreement.

 

Section 10.08.      Authority Not Liable. The Authority shall not be obligated
to pay the principal of or interest on the Bonds, except from receipts and
revenues actually received by the Authority or the Trustee under this Agreement.
The Company hereby acknowledges that the Authority’s sole source of moneys to
repay the Bonds will be provided by the loan payments made by the Company
pursuant to this Agreement, together with other revenues, including investment
income on certain funds and accounts held by the Trustee under the Indenture and
the proceeds of the Bonds, and hereby agrees that if the payments to be made
hereunder shall ever prove insufficient to pay all principal of and interest on
the Bonds, as the same shall become due (whether by maturity, redemption,
acceleration or otherwise), then upon notice from the Trustee, the Company shall
pay such amounts as are required from time to time to make up any deficiency or
default in the payment of such principal or interest, including, but not limited
to, any deficiency caused by acts, omissions, nonfeasance or malfeasance on the
part of the Trustee, the Company, the Authority or any third party; provided,
however, that such payment shall not constitute a waiver of any right or remedy
which the Company may possess to recover such payment from any party whose acts,
omissions, nonfeasance or malfeasance has caused or contributed to such
deficiency.

 

35

 



Section 10.09.       Delegation of Duties by Authority. It is agreed that, under
the terms of this Agreement and also under the terms of the Indenture, the
Authority has delegated certain of its duties hereunder to the Company and to
the Trustee. The fact of such delegation shall be deemed sufficient compliance
by the Authority to satisfy the duties so delegated, and the Authority shall not
be liable in any way by reason of acts done or omitted by the Company, any
Company Representative or the Trustee. The Authority shall have the right at all
times to act in reliance upon the authorization, representation or certification
of any Company Representative or the Trustee.

 

Section 10.10.      Execution in Counterparts. This Agreement may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.

 

Section 10.11.      Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State (without regard to the
State’s conflicts of laws principles).

 

Section 10.12.      Captions. The captions and headings in this Agreement are
for convenience only and in no way define, limit or describe the scope or intent
of any provisions or Sections of this Agreement.

 

Section 10.13.      Application of New Jersey Contractual Liability Act.
Notwithstanding anything to the contrary contained herein, the forgoing is
subject to the limitations of the provisions of the New Jersey Contractual
Liability Act, N.J. S. A. 59:13-1, et seq. and the New Jersey Tort Claims Act,
N.J.S.A. 59:2-1, et seq. While the New Jersey Contractual Liability Act,
N.J.S.A. 59:13-1, et seq. is not applicable by its terms to claims arising under
contracts with the Authority, the Underwriters and the Company hereby agree that
such statute (except N.J.S.A. 59:13-9) shall be applicable to all claims arising
against the Authority under this agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

36

 

IN WITNESS WHEREOF, the Authority has caused this Agreement to be executed in
its corporate name and attested by its duly authorized officials, and the
Company has caused this Agreement to be executed in its corporate name and
attested by its duly authorized officers, all as of the date first above
written.

  NEW JERSEY ECONOMIC DEVELOPMENT   AUTHORITY               By: /s/John J.
Rosenfeld     John J. Rosenfeld     Director of Bonds and Incentives Services

 

ATTEST:

 

 

 

/s/Gregory Ritz                           

Gregory Ritz

Assistant Secretary

 



[AUTHORITY SIGNATURE PAGE TO LOAN AGREEMENT]



 

 

  MIDDLESEX WATER COMPANY                     By /s/A. Bruce O’Connor     A.
Bruce O’Connor     Vice President and Chief Financial Officer

 

ATTEST:

 

 

      By /s/ Kenneth G. Quinn     Kenneth G. Quinn     Vice President and
Corporate Secretary  

 

 



[COMPANY SIGNATURE PAGE TO LOAN AGREEMENT]



 

 

 

EXHIBIT A

Form of First Mortgage Bonds

 

See Tab No. 21

 

A-1

 

SCHEDULE A

 

LIST OF PROJECT MUNICIPALITIES

 

 

Municipality County Woodbridge, Township of Middlesex Edison, Township of
Middlesex Old Bridge, Township of Middlesex Carteret, Borough of Middlesex
Metuchen, Borough of Middlesex South Plainfield, Borough of Middlesex
Sayreville, Borough of Middlesex Highland Park, Borough of Middlesex New
Brunswick, City of Middlesex

 



D-1

 

